ELECTRONIC RECORD
                                                                          154¥-/V

COA#       03-12-00466-CR                        OFFENSE:        19.03


           Lester Ray Guy v. The State of
STYLE:     Texas                                 COUNTY:         Travis

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    331st District Court



DATE: 10/22/14                     Publish: NO   TC CASE #:      D-l-DC-10-302548




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Lester Ray Guy v. The State of Texas        CCA#:
                                                                     l5M-/¥
         MPSt-U^NT^S                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:       n. 5"
                 s                                    SIGNED:                           PC:_

JUDGE:                                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD